IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 12, 2007
                                No. 06-20615
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LUIS ALEXANDER BAEZ-CASTILLO, also known as Bernard William
Schaeffer

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:05-CR-452


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Luis Alexander Baez-Castillo (Baez) appeals the sentence imposed
following his guilty plea conviction for false use of a counterfeit or altered
passport, false claim to be a United States citizen, and illegal reentry following
deportation. Baez argues that his sentence of 77 months of imprisonment, which
was within the applicable advisory sentencing guidelines range, is unreasonable
because it is greater than necessary to meet the sentencing objectives of 18


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20615

U.S.C. § 3553(a). Baez asserts, as he did in the district court, that his sentence
should have been lower than the guidelines range.
      With regard to Baez’s challenge to the reasonableness of his sentence, he
has not shown that the sentence was unreasonable or that this court should not
defer to the district court’s determinations at sentencing. See United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005). Given his extensive criminal history,
Baez presents no arguments to show that his circumstances are “special enough
that, in light of § 3553(a), they require a sentence lower than the sentence the
Guidelines provide.” Rita v. United States, 127 S. Ct. 2456, 2470 (2007).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2